DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 March 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8 and 15 are independent claims. Regarding independent claim 1, the prior art of record does not teach the following limitation: “create a data pattern model for each of the plurality of data wedges, the data pattern model comprising each of the plurality of events associated with a data wedge from the plurality of data wedges for a specific interval of time from the time duration; a data mapper coupled to the processor, the data mapper to implement a first cognitive learning operation to: identify a data threshold value for each of the plurality of events from the target data, the data threshold value indicative of data probity; determine a data probity score for each of the plurality of events based on mapping the data pattern model with the data threshold value; and create a data probity index for the data pattern model associated with each of the plurality of data wedges, the data probity index comprising the associated plurality of events arranged according to their respective data probity scores; and a data rectifier coupled to the processor, the data rectifier to implement a second cognitive learning operation to: identify a data anomaly cluster for each data pattern model based on mapping the data probity index for the data pattern model with the data probity index for a historical data pattern model for a corresponding interval of time from the time duration, the historical data pattern model being obtained from the target data and the data anomaly cluster including outlier data from the target data; update the data threshold value based on the data anomaly cluster corresponding to each of the plurality of data wedges; generate a data anomaly detection result corresponding to the data anomaly detection requirement, the data anomaly detection result comprising the data pattern model for a data wedge from the plurality of data wedges deficient of the data anomaly cluster relevant for resolution to the query; and initiate anomaly detection on the target data to resolve the query based on the data anomaly detection result.” The limitations of independent claims 8 and 15 parallel independent claim 1, therefore they are allowed for similar reasons. Claims 2-7, 9-14 and 16-20 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169